PDATT, District Judge.
The libelants seek to recover damages sustained by the schooner Edith S. Walen in a collision with the three-masted schooner Horace P. Shares on the 6th day of June,. 1903, about 4 o’clock in the afternoon, at a point about 10 miles east of Cape Henry. The Walen was working about the fishing grounds in that vicinity, and the Shares was running light from New Haven, and bound for Brunswick, Ga. It is idle to follow out the various notions which encompassed the pleader when he filed this libel. It now appears that the weather was clear, and the wind a moderate south by east breeze, leaving a smooth sea, at the time of the collision. The- Shares was sailing southwest by west, not closer,, however, to the wind than six points. The Walen was heading southwest, but she sailed faster, and at least one point closer to the wind, than the Shares. Both vessels were sailing upon the port tack. This brings us at once to the gist of the matter, viz., to determine from the- evidence which was the overtaking vessel. Tapper, the wheelman of the Walen, gave his testimony on March 23, 1904. No further testimony for libelants was taken until July 20, 1904. He states that he had been at the wheel of the Walen for half an hour before the collision; that as he took the wheel he first observed the Shares; that the Walen was on the port tack; that he steered by the wind, which was south by east, and that his course was southwest; that the Walen had more sail for her size than the Shares; that the Shares was upon the port tack; that standing at the wheel he had to look between the fore and main riggings to-*810see the Shares; that he did not change his course until the collision. This strongly corroborates the officers of the Shares as to the position of the Walen after she shifted her tack from starboard to port, shortly prior to the collision. The testimony of Capt. Reed, of the Carnegie, is also .strongly corroborative, and I cannot see that there is any reason why he could not have seen what he says he did see, and he is certainly an intelligent and experienced mariner. Robinson, of the Lady Elgin, makes some rather startling assertions in support of the libelants, but he appears to have been quite willing to assist an old friend. Looking at the situation in the light of probabilities alone, it would seem that the defense made by the Shares is a reasonable one. It is unlikely that a large cargo schooner, light, and without a center-board, would sail as close to the wind as a fishing smack, which is built for the very purpose of delivering its catch of fish in the market at the earliest possible moment. The fatal admission made by the wheelman of the Walen was made perhaps inadvisedly, at a time when the proportions of the case were misunderstood by him; but, nevertheless, it is impossible to believe that he was mistaken in that part of his testimony. Robinson, of the Lady Elgin, admits that the Shares would not have been doing what he thinks he saw if she were bound on the trip which it is now admitted that she was on, and he cannot conceive how Tapper could have seen the Shares where he said she was. He was disingenuous about having seen the master of the Walen, and is generally unreliable.
Let the libel be dismissed, with costs.